LOCKWOOD, Justice.
Appellant entered a plea of guilty to the offense of lewd and lascivious acts in violation of A.R.S. § 13-652. He was sentenced to an indeterminate term of from three to five years. Appellant was not represented by counsel at the time of his plea and stated to the trial court that he did not desire an attorney to represent him.
Appellant filed his notice of appeal in propria persona and counsel was appointed by the trial court, pursuant to A.R.S. § 13-161, to handle his appeal. Counsel ad*144vised this court by written communication that he had searched the record and has been unable to find grounds upon which an appeal could be based. This court ordered the appeal be submitted. On examination of the record and transcript we find no error.
Affirmed.
BERNSTEIN, C. J., and UDALL, V. C. J., concurring.